Case 7:17-cv-06251-PMH-AEK Document 119-1 Filed 09/13/21 Page 1 of 8




    EXHIBIT 1
    Case 7:17-cv-06251-PMH-AEK Document 119-1 Filed 09/13/21 Page 2 of 8




                            UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF NEW YORK



HARRIET LOWELL and WESTCHESTER
DISABLED ON THE MOVE, INC.,
individually and on behalf of all others similarly
situated,

                            Plaintiffs,
                                                       Case No. 7:17-cv-06251-PMH-AEK
                       v.

LYFT, INC.,

                            Defendant.




                    PLAINTIFF HARRIET LOWELL’S
            THIRD AMENDED OBJECTIONS AND RESPONSES TO
        DEFENDANT LYFT, INC.’s SECOND SET OF INTERROGATORIES

        Plaintiff Harriet Lowell (“Plaintiff”), by and through her undersigned attorneys, hereby
serves the following Amended Objections and Responses to Defendant Lyft, Inc.’s
(“Defendant” or “Lyft”) Second Set of Interrogatories.

Dated: July 16, 2021                                 Respectfully submitted,

                                                     FINKELSTEIN, BLANKINSHIP,
                                                     FREI-PEARSON & GARBER, LLP

                                                     s/ Jeremiah Frei-Pearson
                                                     Jeremiah Frei-Pearson
                                                     Chantal Khalil
                                                     One North Broadway, Suite 900
                                                     White Plains, New York 10601
                                                     Telephone: (914) 298-3281
                                                     Facsimile: (914) 824-15610
                                                     jfrei-pearson@fbfglaw.com
                                                     ckhalil@fbfglaw.com




                                                1
   Case 7:17-cv-06251-PMH-AEK Document 119-1 Filed 09/13/21 Page 3 of 8




Shari Puckett                Kankakee, IL
Shawn Rose                   Streamwood, IL
Shelley Walenga              Hoffman Estates, IL
Stephanie Elizabeth Ban      Bartlett, IL
Steve Pressley               Schaumburg, IL
Tammy Dimery                 Prophetsown, IL
Teresa Grzeslo               Lake Villa, IL
Teresa Szawlowski            Lake Zurich, IL
Theodore Daffin              Chicago, IL
Theresa M Eberhardt          Yorkville, Illinois
Tina Crogham                 O'Fallon, MO
Trisa Harris                 New York, NY
Valerie Kowalewski           Addison, IL
Valia Perez                  Elgin, IL



INTERROGATORY NO. 20:

       Identify all individuals whose testimony You intend to offer in support of
class certification.

       RESPONSE: Plaintiff objects to this interrogatory as premature as discovery is
       ongoing and Plaintiff is not in a position to determine all witnesses. Plaintiff will
       identify all witnesses following appropriate discovery and at the time required by
       the Federal Rules of Civil Procedure, the Southern District of New York Local
       Rules, and the scheduling orders of the Court. Plaintiff also objects to this
       interrogatory to the extent that the interrogatory and its subparts constitute more
       interrogatories than are permissible. Plaintiff reserves the right to supplement this
       response.

       SUPPLEMENTAL RESPONSE: Plaintiff reiterates its objection that this
       interrogatory is premature. Plaintiff also reserves the right to supplement this
       response. Subject thereto, Plaintiff intends to rely on the following:

Name
                             Wheeling Forward. Mr. Elegudin may be contacted through
Alex Elegudin                counsel.
Altaira Hatton               Boulder Creek, CA
Amanda Lewis                 Chicago, IL
Angel Destiny Rose           Streamwood, IL
Anna Price                   Kewana, IN
Annette Hunter-Grey          Chicago, IL




                                              15
   Case 7:17-cv-06251-PMH-AEK Document 119-1 Filed 09/13/21 Page 4 of 8




                         Self-employed. Mr. Lurio may be contacted through
Ansel Lurio              counsel.
Ashlee Swanson           Eau Claire
Benjamin Stephens        Chicago, IL
Bruce Carmona            Elk Road Village, IL
Carolina Morello         Waukugen, IL
Carrie Sandahl           Oak Park, IL
Christie Leigh Cellman   Iowa City, Johnson, Iowa
Christine Bousum         Kokomo, IN
                         Hemming Morse Forensic & Financial Consultants. Ms.
Claudia Stern            Stern may be contacted through counsel.
Coreeta Rodriguez        Fort Worth TX
Dann Iswonger            Cape Girardeau
David Yest               Elmwood Park, IL
Debbie McMahan           Montomgery County, TX
Deloris Sarpey           Oak Park, IL
Denise Horn              Janesville, WI
Earl Eggert              Rockford, IL
Eddie Long               Plainfield, IL
Estela Tapia             Chicago, IL
Fallon Marie Hughes      Yonkers/Westchester, NY
Gary Kenney              Rockford, IL
Graciela Luisa
Bretschneider            New York, NY (Manhattan)
Harold Lewis             Palatine, IL
Harriet Lowell           Ms. Lowell may be contacted through counsel.
Helen Lee                Schaumburg, IL
Jean Kucen               Lyons, IL
Jeffrey Metz             Portage, IN
Jennie Martinico         Staten Island/Richmond/NY
Jennifer Campos          Havana, IL
Jennifer Gasner          San Diego, CA
Jennifer M Kucera        Berea, Ohio
Jesse Taylor             Chicago, IL
Jessica Hetzel           Macomb, Michigan
Joe Stachurski           Saint Child's IL
John Moynihan            Yonkers, NY
Jose Hernandez           Bronx, NY
Judith Pedi              Bronx, NY
Judith Stalnaker         Chicago, IL
Julie S. Betzel          New Hope, MN
Kale Goffman             Poplar Grove, IL
Kathleen Downes          Floral Park, NY



                                        16
   Case 7:17-cv-06251-PMH-AEK Document 119-1 Filed 09/13/21 Page 5 of 8




Kathy Cornell             Arlington Heights, IL
Kathy Dykstra             Monroe, Michigan
Keith Stone               Kalamazoo, Michigan
Kristyn Smith             Schaumburg, IL
Kurt Clifton              Sycamore, IL
Laura C. Berendson        Arlington Heights/Cook, IL
Laura Kurek               Darien, IL
Laura Soto                Evanston, IL
Leilani Logan             Pingree Grove, IL
Lisa Rivera               Bronx, NY
Lisa Schott               Orland Park/Cook, IL
Lois Ray                  Chicago, IL
Lucy Marie Richardson     NYC
Maria Lanenga             Sauk Village, IL
Maria Peele               Chicago, IL
Marilyn Maize             Schaumburg, IL
Martin Maude              Paletine, IL
Mary Ann Brown            Janesville, WI
Mary Delgado              Chicago, IL
Mary Querio               Naples, FL
Maryia Svanko             Chicago, IL
                          Former Executive Director of WDOMI. Mr. Tanzman may
Mel Tanzman               be contacted through counsel.
Melinda Diu               Aurora, IL
Monica Barth              Batavia, IL
Norah Perez               Lomboard, IL
Pat Weber                 Waukegan, IL
Richard Reece             Cyrstal Lake, IL
Robert Patridge           Altamonte Springs, FL
Sandra Ruth Pinkerton     Fort Lee, NJ
Shari Puckett             Kankakee, IL
Shawn Rose                Streamwood, IL
Shelley Walenga           Hoffman Estates, IL
Stephanie Elizabeth Ban   Bartlett, IL
Steve Pressley            Schaumburg, IL
Tammy Dimery              Prophetsown, IL
Teresa Grzeslo            Lake Villa, IL
Teresa Szawlowski         Lake Zurich, IL
Theodore Daffin           Chicago, IL
Theresa M Eberhardt       Yorkville, Illinois
Tina Crogham              O’Fallon, MO
Trisa Harris              New York, NY
Valerie Kowalewski        Addison, IL



                                        17
   Case 7:17-cv-06251-PMH-AEK Document 119-1 Filed 09/13/21 Page 6 of 8




Valia Perez                  Elgin, IL


INTERROGATORY NO. 21:

       What factors do You contend should be used to determine whether Lyft is providing
“full and equal service to disabled individuals who require wheelchair-accessible vehicles”
on its platform?

      RESPONSE: This Interrogatory requires Plaintiff to apply facts to relevant law
      regarding Lyft’s obligations to provide services to people with disabilities. Plaintiff
      objects to this contention interrogatory as premature and in violation of S.D.N.Y.
      L. Civ. R. 33.3(c). In re Facebook, Inc., MDL No. 12-2389, 2016 WL 5080152, at
      *2 (S.D.N.Y. July 7, 2016) (holding that interrogatories “ask[ing] Plaintiffs to
      apply their opinion of the application of relevant law” constitute contention
      interrogatories). Contention interrogatories must be reserved until after the
      completion of other discovery. Id. at *3 (“Notwithstanding the power to order
      otherwise, Southern District courts have been generally consistent that the proper
      understanding of Rule 33 requires contention interrogatories be reserved until
      after the completion of discovery.”) (collecting cases). The Parties are currently
      undergoing discovery. Plaintiff also objects to this interrogatory to the extent that
      the interrogatory and its subparts constitute more interrogatories than are
      permissible. Plaintiff reserves the right to supplement this interrogatory response
      upon completion of discovery.

      SUPPLEMENTAL RESPONSE: Subject to Plaintiff’s objections (as articulated
      above), and reserving the right to supplement these interrogatory responses
      following the completion of discovery, Plaintiff responds as follows:

      Metrics that may be used to determine whether Lyft is providing “full and equal
      service to [individuals with disabilities] who require wheelchair-accessible
      vehicles” on its platform may include: ease of users’ ability to request wheelchair-
      accessible vehicles; ride fares; wait times for on-demand ride requests; and on-
      demand ride acceptance rates.

      The ADA Title III Technical Assistance Manual § 4.4700 defines “equivalent
      service” as follows: “A system is deemed to provide equivalent service if, when the
      system is viewed in its entirety, the service provided to individuals with disabilities,
      including those who use wheelchairs, is provided in the most integrated setting
      appropriate to the needs of the individual and is equivalent to the service provided
      other individuals. The Department of Transportation regulation lists eight service
      characteristics that must be equivalent. These include schedules/response time,
      fares, and places and times of service availability.”




                                              18
   Case 7:17-cv-06251-PMH-AEK Document 119-1 Filed 09/13/21 Page 7 of 8




                              CERTIFICATE OF SERVICE

        I certify that on July 16, 2021, I caused a true and correct copy of Plaintiff Lowell’s
Third Amended Objections and Responses to Defendant Lyft, Inc.’s Second Set of
Interrogatories to be served by email upon the following:


                            Jiyun Cameron Lee
                            Marie Elizabeth Jonas
                            FOLGER LEVIN LLP
                            199 Fremont Street, 20th Floor
                            San Francisco, CA 94105
                            T: (415) 625-1050
                            jlee@folgerlevin.com
                            mjonas@folgerlevin.com

                            Attorneys for Defendant Lyft, Inc.

                                                   s/ Jeremiah Frei-Pearson
                                                   Jeremiah Frei-Pearson




                                              19
    Case 7:17-cv-06251-PMH-AEK Document 119-1 Filed 09/13/21 Page 8 of 8




                                       VERIFICATION

        I, HARRIET LOWELL, have read the foregoing Responses and Objections to Defendant
Lyft, Inc.’s Second Set of Interrogatories, know the contents thereof, and do swear that they are
true and correct to my knowledge, information, and belief.



Dated: July 16, 2021

                                                          HARRIET LOWELL




                                               20
